Citation Nr: 0410738	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a compensable evaluation for asbestosis, from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Kimberly G. Anderson, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1942 to January 
1946.  

This case comes to the Board of Veterans' Appeals (Board) from 
rating decisions rendered in April and October 2002 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)).  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the United 
States Court of Appeals for the Federal Circuit, this case must 
now be returned to the RO for additional development.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).

2.  VA examination reports dated in November 2000, October 2001, 
and December 2002 refer to pulmonary function test results 
conducted at the New Orleans VAMC, which are not included in the 
evidence of record.  The RO should obtain pulmonary function test 
results dated in November 2000 and December 2002 and associate 
them with the file.  If no such records can be found, ask for 
specific confirmation of that fact.

3.  The RO should then schedule the veteran for a VA examination 
to show the current severity of his service-connected asbestosis 
disability.  The examiner should provide a current diagnosis or 
diagnoses of the veteran's respiratory disability(ies).  In 
addition, the examiner should perform all necessary tests, 
including pulmonary function tests, needed to properly evaluate 
the current severity of the veteran's service-connected asbestosis 
disability.  The claims folder should be made available to the 
examiner for review.         

4.  Thereafter, the RO should readjudicate the veteran's claim.  
If the claim remains denied, the RO should issue a supplemental 
statement of the case (SSOC) to the veteran and his 
representative, and they should be given an opportunity to 
respond, before the case is returned to the Board.  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits since February 2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





